Citation Nr: 1543349	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder with major depressive disorder (PTSD), currently rated at 70 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1986 to March 1990, June 2004 to September 2004, and October 2004 to September 2007, including service in Iraq from October 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter was previously before the Board and remanded for further development in December 2014.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's PTSD been productive of total occupational and social impairment.  

2.  The Veteran has been incapable of obtaining and maintaining substantially gainful employment due to her service-connected PTSD beginning January 18, 2013.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

For increased-rating disability claims, the VA has a duty to notify the veteran that to substantiate such a claim, he or she should provide or ask the VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was met by letter to the Veteran sent May 2010.  
	
VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's VA medical records, private medical records and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that there are outstanding VA Vocational Rehabilitation records that have not been obtained, but as discussed in more detail below, the Board finds that the information contained in those records would be cumulative of the evidence already of record.

Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in May 2010, March 2011, August 2011, January 2014, February 2014 and February 2015 that evaluated the nature, extent, severity and manifestations of her PTSD by conducting a complete physical examination, recording her subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that these examinations are adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that her disability has worsened in severity since the most recent VA examination, and her treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the examinations of record are adequate to adjudicate her claim for an increased rating and no further examination is necessary.  

As noted above, the Board remanded this matter in December 2014 for further development.  In accordance with the remand directives, the RO obtained the Veteran's outstanding VA treatment records and provided her with a new VA examination addressing the severity of her current PTSD symptoms.  The RO also asked the Veteran to submit additional information and authorization to obtain her private treatment records; however, she did not provide any additional information.  The Board notes that the RO did not obtain the Veteran's Vocational Rehabilitation records as set forth in the December 2014 remand; however, because these records focus on the Veteran's symptoms as they relate to her ability to find and keep employment rather than the Veteran's PTSD symptoms themselves, they are relevant as to the Veteran's claim for TDIU, which the Board is granting.  The Board finds that the PTSD symptoms experienced by the Veteran are well documented in her VA examination reports, VA and private medical records and lay statements, and that any additional information contained in her Vocational Rehabilitation records would be cumulative of the evidence already of record.  Therefore, the Board finds substantial compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide her claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of the issues on appeal.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for an increased rating and entitlement to TDIU.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Increased Rating

The Veteran seeks an increased rating for her PTSD, which is currently rated at 70 percent, claiming that she is unemployable as a result of her PTSD symptoms.  The evidence of record does not warrant a 100 percent schedular rating.  Nevertheless, the evidence shows that she last worked on January 17, 2013, and that her social impairment, irritability, lack of concentration and sleep problems render her unable to secure or follow a substantially gainful occupation due to her PTSD.  In light of this evidence, the Board finds that an award of TDIU is warranted effective January 18, 2013.

      A.  Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
	
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his or her symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board concludes that the weight of the evidence is against a finding that the Veteran's disability picture for PTSD more nearly approximated total occupational and social impairment during the appeal period.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

The Veteran has not exhibited a total occupational and social impairment due to such symptoms, or symptoms of the same nature and/or severity, at any point during the appeal period.  Throughout the appeal period, the Veteran has suffered from intrusive thoughts, disrupted sleep, anxiety attacks that occur several times per week, flashbacks, nightmares occurring several times per week, hypervigilance, hyper-alertness, paranoia, memory and concentration problems, anger, irritability, social avoidance, depression, lack of motivation, anhedonia, lack of energy and loss of appetite.  Moreover, she has exhibited disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, suicidal ideation, obsessional rituals which interfere with routine activities and difficulty adapting to stress and stressful situations.  However, at all examinations and treatment sessions she was alert and oriented to time and place, and appeared neatly groomed with adequate hygiene.  Although she exhibited circumstantial thought and tangential speech during her May 2010 and August 2011 VA examinations, she was not noted to have and gross impairment in thought processes or communication.  See May 2010, March 2011, August 2011, February 2014 and February 2015 VA Examination Reports.  She did not report any persistent delusions or hallucinations.  Although she exhibited some impairment with recent and immediate memory at times, she did not show impairment of long term memory, or memory loss for names of close relatives or her own occupation or name.  Moreover, while she exhibited suicidal ideation and was hospitalized in August 2013, she reported that she did not actually intend to harm herself, and consistently denied suicidal thoughts thereafter.  See February 2014 and February 2015 VA Examination Reports; see also August 2013 to April 2015 VA Medical Records.  She has not exhibited grossly inappropriate behavior or an inability to perform activities of daily living at any point during the appeal period.  Although she was irritable and found to have difficulties interacting with others, she was not found at any point to pose a threat to others.  

Additionally, while the evidence shows that the Veteran has been unemployable as a result of her PTSD symptoms, the evidence does not support a finding that she has exhibited total social impairment at any point during the appeal period.  The Board notes that the Veteran is divorced, and that she reported that she is not dating due to her PTSD symptoms.  See May 2010, August 2011 VA Examination Reports.  She further reported that she used to be close to her son, but he moved to live with his father because her increased psychological stress.   See May 2010 and August 2011 VA Examination Reports.  The August 2011 VA examiner also opined that the Veteran had considerable to severe social impairment as a result of her symptoms.  Nevertheless, she also reported having a close friend that she sees a couple of times a week, and a friend who lives out of state with whom she speaks almost daily.  See August 2011 VA Examination Report.  More recently, she reported having some friends and family that she turns to for support.  See March 2015 VA Medical Record.  Thus, while she has exhibited a severe social impairment, the evidence of record shows that the Veteran has not exhibited total social impairment throughout the appeal period.

The Board notes that the Veteran's VA examinations and medical records reported GAF scores ranging mostly between 48 and 55 throughout the appeal period, with one score of 40 and one score of 60, both reported in August 2013.  See May 2010, March 2011 and August 2011 VA Examination Reports; see also September 2009, September 2010, August 2011 and August 2013 VA Medical Records.  As noted above, a GAF score between 31 and 40 indicates impairment in reality testing or communication, GAF scores ranging from 41 to 50 reflect serious symptoms or impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) and GAF scores between 51 and 60 indicate moderate symptoms and impairment of functioning.  The Veteran's GAF scores, overall, do not support a 100 percent rating, as they do not consistently reflect gross impairment in thought processes, reality testing, communication, long term memory or behavior.  

In sum, the evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render her totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

      B.  Entitlement to TDIU

Notwithstanding the above, the Board finds that the Veteran's PTSD symptomatology has rendered her unable to secure or follow substantially gainful employment during the appeal period.  Records show reports of her having difficulties performing tasks and communicating with or relating to co-workers, which led to her losing jobs.  See May 2010 VA Examination Report.  The evidence shows that she was originally terminated from a temporary appointment in December 2011 because of unacceptable behavior towards co-workers and being absent from work without taking leave.  See December 2011 Department of Army Letter.  The Veteran reported that her termination was later rescinded due to improper processing of paperwork.  See January 2012 Notice of Disagreement.  She also reported that while she was working, she suffered from problems with concentration that slowed her down and affected her ability to complete paperwork.  See August 2011 VA Examination Report.  The Veteran last worked in January 2013, when her term appointment ended.  Since that time she has been unable to work.  

Additionally, the Board has considered the reports and opinions of the VA examiners and the Veteran's treating mental health providers, all of which suggest that her PTSD symptoms have a severely negative impact on her ability to work.  The March 2011 VA examiner noted PTSD symptoms caused moderate to severe impairment in occupational functioning.  The August 2011 VA examiner found that her level of disability was considerable to severe, and that she would have problems securing and maintaining employment give that she has problems with concentration, sleep and irritability.  In an August 2014 opinion letter, the Veteran's treating Vet Center counselor opined that the Veteran did not have the capacity to maintain employment because of her severe negative reactions when faced with stressful situations in a work environment.  The counselor went on to opine that the Veteran would not be productive on a job and could bring undue harm to a work environment.  See August 2014 Opinion Letter of S.J.  The Board finds the counselor's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board further notes that the Veteran's Vocational Rehabilitation and Employment services benefits were discontinued based on a finding that she was unable to work as a result of her PTSD symptoms.  See March 2015 Letter to Veteran.  Thus, based on the evidence discussed above, the Board finds that the Veteran is entitled to a TDIU as a result of her service-connected PTSD beginning January 18, 2013, the date she first became unemployable.  


ORDER

A schedular rating in excess of 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU due to the Veteran's PTSD is granted effective January 18, 2013.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


